Response to Amendment
This action is in response to Amendments made on 1/10/2022, in which: claims 1, 17 are amended, claims 2-3, 12, 16, 18-19 remain as filed originally, claims 4-11, 13-15, 20-23 are previously presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Perednia (WO 2015164240) does not teach or render obvious a breeding system for breeding of crawling insects having a drum with at least one wall defining an interior to house insects, a shuffling device arranged partially within the drum interior, a feeding device to feed nutrients to the insects and a cooling device having a cooling fluid circuit to flow a coolant through the circuit to withdraw heat from the interior of the drum, and more specifically, wherein the drum is non-rotatably fixed with respect to the surroundings of the drum, and wherein the shuffling device is movable with respect to the drum making shuffling insects in the drum interior possible without movement of the drum.  Perednia discloses a similar structure having a drum the rotates to cool and shuffle the interior of the drum, however fails to disclose a stationary drum with a shuffling device that rotates within and a cooling system having a coolant to withdraw heat from the interior of the drum. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached at 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642             

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644